Case: 14-15114   Date Filed: 09/22/2015   Page: 1 of 11


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 14-15114
                         Non-Argument Calendar
                       ________________________

                        Agency No. A201-180-098



CARLOS ALEXSANDER AZEVEDO-AVILA,
a.k.a. Carlos Alexsander Avila-Azevedo,

                                                                     Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (September 22, 2015)

Before MARCUS, WILLIAM PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 14-15114    Date Filed: 09/22/2015    Page: 2 of 11


      Carlos Azevedo-Avila, a native and citizen of Brazil, seeks review of a final

order of the Board of Immigration Appeals denying his second motion to reopen

his proceedings.     Mr. Azevedo-Avila’s second motion alleged ineffective

assistance of counsel based on his prior attorney’s failure to timely file his first

motion to reopen his proceedings and to support that motion with appropriate

evidence. On appeal, Mr. Azevedo-Avila argues that the BIA erred in denying his

second motion to reopen when it concluded that his second motion to reopen was

time and number barred. He also contends that the BIA erred when it failed to

decide whether his attorney was deficient and when it applied an incorrect standard

of prejudice to his ineffective-assistance claim. Finally, Mr. Azevedo-Avila asserts

that he suffered a due process violation as a result of his counsel’s ineffectiveness.

After thorough review of the parties’ briefs and the record, we affirm.

                                          I

      On June 6, 2012, an immigration judge granted Mr. Azevedo-Avila

permission to voluntarily depart the United States, valid until October 4, 2012,

with an alternate order of removal to Brazil. Mr. Azevedo-Avila did not appeal the

immigration judge’s order to the BIA.

      At the time, Mr. Azevedo-Avila was married to his second wife, a U.S.

naturalized citizen. His second wife did not file an I-130 petition for alien relative

on his behalf. In late June of 2012, Mr. Azevedo-Avila divorced his second wife.


                                          2
               Case: 14-15114    Date Filed: 09/22/2015   Page: 3 of 11


In August of 2012, he married his third wife, a legal permanent resident who was

eligible to become a naturalized citizen in July of 2013. Mr. Azevedo-Avila’s

attorney—who began representing Mr. Azevedo-Avila after the immigration judge

issued the June 6 order to voluntarily depart—did not timely file a motion to

reopen. In September of 2012, Mr. Azevedo-Avila’s third wife filed an I-130

petition on Mr. Azevedo-Avila’s behalf. Mr. Azevedo-Avila did not depart the

country voluntarily before the October 4, 2012, deadline set forth in the June 6

order.

         In December of 2012, Mr. Azevedo-Avila’s attorney filed a motion to

reopen and stay removal proceedings during the pendency of Mr. Azevedo-Avila’s

I-130 petition. Mr. Azevedo-Avila estimated that his third wife would be eligible

to naturalize in July of 2013, and at that time, he contended that his then pending I-

130 petition would be upgraded, permitting him to become eligible to adjust his

status to that of a lawful permanent resident.       Mr. Azevedo-Avila’s attorney

attached several exhibits, including a copy of his Form I-130 petition and his

marriage certificate for his third marriage.

         The immigration judge denied Mr. Azevedo-Avila’s motion to reopen. The

immigration judge ruled that Mr. Azevedo-Avila’s motion was untimely, that Mr.

Azevedo-Avila was statutorily barred for 10 years from seeking an adjustment of

status because he did not voluntarily depart by October 4, 2012, and that Mr.


                                           3
               Case: 14-15114   Date Filed: 09/22/2015    Page: 4 of 11


Azevedo-Avila had not shown proof that he was eligible for an adjustment of

status. The immigration judge also ruled that Mr. Azevedo-Avila had shown a

“lack of candor before the [c]ourt.”      The immigration judge ruled that Mr.

Azevedo-Avila had not been candid about several circumstances, including the fact

that his two children did not live with him in the United States with his current

wife, but instead in Canada with his first wife. As a result, the immigration judge

declined to exercise the court’s discretion to reopen Mr. Azevedo-Avila’s

proceedings.

      Mr. Azevedo-Avila’s attorney filed a timely appeal with the BIA. In July of

2014, the BIA affirmed the immigration judge’s denial of the motion to reopen

because the motion was untimely, Mr. Azevedo-Avila was subject to the 10-year

statutory bar from seeking adjustment of status due to his failure to voluntarily

depart, and he did not demonstrate that he was eligible for an adjustment of status.

The BIA also ruled that Mr. Azevedo-Avila had not demonstrated that his situation

was truly exceptional and that it should exercise sua sponte authority to reopen his

proceedings. The BIA did not address Mr. Azevedo-Avila’s arguments on appeal

regarding the immigration judge’s refusal to exercise the court’s discretion to

reopen proceedings due to Mr. Azevedo-Avila’s lack of candor. Mr. Azevedo-

Avila did not seek judicial review of the BIA’s ruling.




                                         4
              Case: 14-15114     Date Filed: 09/22/2015   Page: 5 of 11


      In August of 2014, the BIA received Mr. Azevedo-Avila’s second motion to

reopen the removal proceedings, which alleged ineffective assistance of counsel

during the first motion to reopen. Mr. Azevedo-Avila argued that he was subject

to the 10-year statutory bar because his attorney failed to timely file his motion to

reopen.    He claimed that his attorney’s ineffectiveness entitled him to a

presumption of prejudice. He said that he also showed that he suffered great

prejudice because, had a timely motion been filed, he could have received a

continuation of proceedings during the pendency of his I-130 petition until he was

eligible for an adjustment of status.

      The BIA denied Mr. Azevedo-Avila’s second motion to reopen in October

of 2014 as time-and number-barred. The BIA, however, noted that Mr. Azevedo-

Avila could overcome these bars if he could show a denial of due process due to

ineffective assistance of counsel. The BIA did not decide whether Mr. Azevedo-

Avila’s attorney was deficient, but ruled that Mr. Azevedo-Avila had shown

neither prejudice nor eligibility for relief. During the original timeframe in which

Mr. Azevedo-Avila could have filed a timely motion to reopen, “[n]o visa . . . was

available to [Mr. Azevedo-Avila] as the spouse of a lawful permanent resident . . .,

and voluntary departure was the only relief then available.” Further, the BIA noted

that the immigration judge denied his discretionary authority to reopen the

proceedings due to Mr. Azevedo-Avila’s lack of candor. Thus, the BIA concluded


                                          5
              Case: 14-15114     Date Filed: 09/22/2015   Page: 6 of 11


that Mr. Azevedo-Avila “ha[d] not shown a reasonable probability that a timely

motion to reopen would have led to a different outcome in his case.”

      Mr. Azevedo-Avila now seeks review of the BIA’s denial of his second

motion to reopen.

                                          II

      We review the denial of a motion to reopen an immigration proceeding for

abuse of discretion, namely, whether the BIA exercised its administrative

discretion in an arbitrary or capricious manner. Montano Cisneros v. U.S. Att’y

Gen., 514 F.3d 1224, 1226 (11th Cir. 2008). “The moving party bears a heavy

burden” because “motions to reopen are disfavored, especially in removal

proceedings.” Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009).

      An alien generally may file one motion to reopen removal proceedings, and

must file such a motion within 90 days of the date of a final administrative order of

removal. See 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). The BIA

is within its discretion to deny a motion to reopen for at least three reasons: “(1)

failure to establish a prima facie case [of eligibility for adjustment of status]; (2)

failure to introduce evidence that was material and previously unavailable; and (3)

a determination that despite the alien's statutory eligibility for relief, he or she is

not entitled to a favorable exercise of discretion.” Chacku v. U.S. Att’y Gen., 555




                                          6
             Case: 14-15114     Date Filed: 09/22/2015   Page: 7 of 11
F.3d 1281, 1286 (11th Cir. 2008) (alterations in original and internal quotation

marks and citation omitted).

      An alien may receive an adjustment in status under 8 U.S.C. § 1255, if, after

applying for the adjustment, the alien “is eligible to receive an immigrant visa and

is admissible to the United States for permanent residence,” and “an immigrant

visa is immediately available to [the alien] at the time [the] application is filed.”

Zafar v. U.S. Att’y Gen., 461 F.3d 1357, 1363 (11th Cir. 2006). We have held that

the BIA did not abuse its discretion by denying a motion to reopen where the alien

was not statutorily eligible for adjustment on the date he filled his adjustment

application because he did not have a visa immediately available to him on that

date. See Chacku, 555 F.3d at 1286.

      An alien loses eligibility to seek an adjustment of status under § 1255 for 10

years if he overstays his voluntary departure period.             See 8 U.S.C. §

1229c(d)(1)(B); 8 C.F.R. § 1240.26(a). If the alien files a motion to reopen with

the BIA within the voluntary departure period, however, the alien’s grant of

voluntary departure automatically terminates. See 8 U.S.C. 6 1229c(d)(1)(B); 8

C.F.R. § 1240.26(e).

      An alien may claim ineffective assistance of counsel in a motion to reopen

removal proceedings. See Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1273 (11th

Cir. 2004). An alien who asserts an ineffective assistance claim must satisfy a


                                         7
              Case: 14-15114    Date Filed: 09/22/2015   Page: 8 of 11


three-part test under Matter of Lozada, 19 U & N Dec. 637, 639 (BIA 1988). See

Dakane, 399 F.3d at 1273 (explaining Lozada’s procedural requirements). Even if

an alien satisfies this three-part test, however, the alien must also show that the

attorney’s deficient actions prejudiced him. See id. (“Prejudice exists when the

performance of counsel is so inadequate that there is a reasonable probability that

but for the attorney’s error, the outcome of the proceedings would have been

different.”). See also Mejia Rodriguez v. Reno, 178 F.3d 1139, 1148 (11th Cir.

1999) (concluding that the alien had not established that “but for his counsel’s

deficient representation, he would not have been ordered deported”). To establish

a due process violation in the removal context, an alien must show that he was

deprived of liberty without due process of law, and that any errors caused the alien

substantial prejudice. See Sheerer v. U.S. Att’y Gen., 513 F.3d 1244, 1253 (11th

Cir. 2008).

      The decision whether to grant or deny a motion to reopen is within the

BIA’s “very broad” discretion. Id. We have held that “the failure to receive relief

that is purely discretionary in nature does not amount to a deprivation of a liberty

interest.” Id. (internal quotation marks and citation omitted). Thus, an alien

cannot establish a due process violation based on the BIA’s denial of a motion to

reopen proceedings, because such a person has no constitutionally protected liberty

interest in the granting of a motion to reopen. Id. See also Mejia Rodriguez, 178


                                         8
             Case: 14-15114     Date Filed: 09/22/2015   Page: 9 of 11
F.3d at 1148 (holding that “an attorney’s deficient representation does not deprive

an alien of due process if the deficient representation merely prevents the alien

from being eligible for suspension of deportation” because “[a]n alien’s actual

chances of receiving such discretionary relief are too speculative, and too far

beyond the capability of judicial review, to conclude that the alien has actually

suffered prejudice from being ineligible for suspension of deportation”).

                                        III

      The BIA did not abuse its discretion by applying the time and number bars

to Mr. Azevedo-Avila’s second motion to reopen removal proceedings. Even if we

assumed (without deciding) that Mr. Azevedo-Avila’s attorney was deficient, Mr.

Azevedo-Avila cannot establish a reasonable probability that, but for his prior

attorney’s errors, he would have received a different outcome in his case.

      The immigration judge and the BIA considered and disposed of Mr.

Azevedo-Avila’s first motion to reopen removal proceedings on the merits, despite

finding them time-barred. The immigration judge and the BIA both determined

that Mr. Azevedo-Avila did not show that he was prima facie eligible for relief

sufficient to toll the time bar. Mr. Azevedo-Avila did not seek review in this Court

of the immigration judge’s and BIA’s findings regarding his first motion to reopen

the proceedings, and he cannot now attack those determinations via his second

motion to reopen. See Dakane, 399 F.3d at 1272 n.3. Moreover, we cannot review


                                         9
             Case: 14-15114    Date Filed: 09/22/2015     Page: 10 of 11


on appeal the immigration judge’s discretionary denial of Mr. Azevedo-Avila’s

motion to reopen and the BIA’s decision not to exercise its sua sponte discretion to

reopen Mr. Azevedo-Avila’s removal proceedings. See Lenis v. U.S. Att’y Gen.,

525 F.3d 1291, 1294 (11th Cir. 2008).

      As to Mr. Azevedo-Avila’s contention that he suffered prejudice because his

previous attorney’s actions led to the application of a 10-year adjustment of status

bar, that argument is unavailing. Although the bar was one of multiple factors in

the denial of Mr. Azevedo-Avila’s first motion to reopen, the BIA did not address

the statutory bar in reviewing Mr. Azevedo-Avila’s second motion to reopen.

Instead the BIA concluded that Mr. Mr. Azevedo-Avila did not show that a visa, or

any other relief short of departing the country, was available to him during the time

when he could have filed a timely motion to reopen. The immigration judge and

the BIA also declined to exercise their discretion to reopen Mr. Azevedo-Avila’s

removal proceedings. Thus, the application of the statutory bar is not a source of

prejudice for Mr. Azevedo-Avila. Because he has not shown that he was prima

facie eligible for relief, Mr. Azevedo-Avila has not shown a reasonable probability

that the outcome of his case would have been different.

      Finally, Mr. Azevedo-Avila cannot establish a due process violation as a

result of his ineffective assistance of counsel claim because he does not have a due




                                         10
             Case: 14-15114    Date Filed: 09/22/2015   Page: 11 of 11


process right to discretionary relief, such as reopening his case. See Sheerer, 513
F.3d at 1253; Mejia Rodriguez, 178 F.3d at 1148.



                                        IV

      We deny Mr. Azevedo-Avila’s petition for review of his second motion to

reopen.

      PETITION DENIED.




                                        11